UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1096



YVETTE J. DAVIS,

                                               Plaintiff - Appellant,

          versus


GAIL MARGERUM, Doctor, Mount Vernon Emergency
Room Physician; J. E. ALFRED, Officer, Mount
Vernon Police Department of Fairfax County,
Badge #2683; MATTIE L. PALMORE, Magistrate of
Fairfax    County,   Mount    Vernon   Police
Department; STEPHEN W. ARMSTRONG, Attorney at
Law; ROBERT B. MACHEN, Attorney at Law;
DEPARTMENT OF FAMILY SERVICES, Office for
Children,

                                              Defendants - Appellees,

          and


LATIFA ZAMAN, Licensed        Daycare   Provider,
Office for Children,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-1467-A)


Submitted:   March 21, 2002                   Decided:   April 8, 2002
Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yvette J. Davis, Appellant Pro Se.  M. Pierce Rucker, II, Todd
David Anderson, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; James Edward Wilcox, Jr., Fairfax, Virginia; Ralph
Nicholas Boccarosse, Jr., SICILIANO, ELLIS, DYER & BOCCAROSSE,
Fairfax, Virginia; Robert B. Machen, Annandale, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Yvette Davis appeals the district court’s orders filed on

December 12, 2001, and entered on December 19, 2001, granting

motions to dismiss her civil action against some, but not all,

Defendants. We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.   See Robinson v.

Parke-Davis & Co., 685 F.2d 912 (4th Cir. 1982).

     We dismiss the appeal as interlocutory.    We deny Defendants

Machen’s and Armstrong’s motion to dismiss the appeal and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 3